TOWNSEND, District Judge.
The merchandise in question comprises catgut and wormgut, each claimed to be free, as “unmanufactured,” under the provisions of paragraph 517 of the free list (30 Stat. 197). They- were classified for duty as “manufactures of catgut and wormgut, not specially provided for,” at 25 per cent, ad valorem, under the provisions of paragraph 448 of said act (30 Stat. 103). The board of general appraisers overruled the protests, and sustained the classification of the collector.
The sole question is whether the articles are manufactures of catgut and wormgut. The effect of the decision of the board of general appraisers would be to hold that all catgut or wormgut must necessarily be manufactured. It is admitted that no cruder form of the merchandise than that here in question is imported. The argument based on the history of previous tariff acts throws but little light on the question involved. The opinion of the board of general appraisers is based on the testimony of a foreigner, — Beiselj—called by the government in another case, and who has never been cross-examined; and, while he said that there was a form of unmanufactured catgut, called “schok,” it is admitted that no one ever saw any of this article in this country; and one of the government officials testifies that he never knew of the importation of any such article. Catgut is prepared from the small intestine of the sheep by a process of cutting, cleaning, and drying. In fact the intestine of the sheep does not become .the catgut of commerce until it has been subjected to this process. Afterwards, when it has gone through an elaborate further process of sterilization, increasing its value from ten fold to one hundred fold, it becomes the manufactured article known as “surgical antiseptic catgut.” A small sac taken from the silkworm in Spain, and stretched, dried, and cleaned, becomes wormgut commercially only after it has been thus treated. Single strands, taken from bunches of such wormgut, are manufactured into leaders and snells for fishing purposes, and stitching material for the use of surgeons. As neither of these articles is known in any cruder form, and they are subsequently manufactured as aforesaid, or become parts of manu*233factures of gut, such as tennis racquets, they are gut unmanufactured, and not manufactures of gut.
The decision of the board of general appraisers is reversed.